Citation Nr: 0926419	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-27 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1966.  He died in November 2002.  The appellant, 
the widow of the Veteran, submitted the claim on appeal in 
May 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which in pertinent 
part denied service connection for cause of death and 
entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  

The January 2004 rating decision also found that eligibility 
for Dependents' Educational Assistance was not established.  
The appellant did not submit a notice of disagreement with 
that decision and it has not been developed for appellate 
consideration.  

In June 2006, the Board remanded this matter for further 
development.  The matter has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  The Veteran died in November 2002 due to cardio-
respiratory failure, obstructive liver failure, lower gastro-
intestine bleed, renal failure, and Hodgkin's lymphoma.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disease or disability.

3.  Hodgkin's lymphoma was first demonstrated three weeks 
before the Veteran's death, years after service, and is not 
etiologically related to a disease or injury in service, 
including exposure to Agent Orange.

4.  The Veteran did not die of a service-connected 
disability, and he was not evaluated as permanently and 
totally disabled due to service-connected disability at the 
time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2006, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection for cause of death and DIC.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The June 2006 
letter did, however, contain this notice.

The Veteran's status as a veteran is substantiated.   The 
appellant was notified of all elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, by the June 2006 letter.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The Veteran was not given VCAA notice as to all the Hupp 
notice elements.  She was advised at the time of the initial 
denial of the claim that service connection was not in effect 
for any disease or disability at the time of the Veteran's 
death.  Since service connection was not in effect for any 
disease or disability, notice on the second Hupp notice 
element was not required.  The June 2006 VCAA letter 
implicitly discussed the evidence needed to substantiate 
service connection for the cause of death based on a not yet 
service connected condition.  The letter informed the 
appellant that to substantiate the claim there must be 
evidence that the Veteran dies from a service related injury 
or disease.  The Board remand informed the appellant that 
there must be competent evidence that a service connected 
disease or disability caused or contributed to death.

The appellant has advance two theories as to how the 
Veteran's death might be service connected.  First she 
relates that he reported serving in Germany above mass graves 
of those who were gassed in World War II and that he served 
in Fort Hamilton New York, which might have been a site where 
Agent Orange was used.  The notice she received should have 
informed her of the need for competent evidence linking these 
claimed conditions to the causes of the Veteran's death.

VCAA notice should be given before an initial AOJ decision is 
issued on a claim and cannot be given in post-decisional 
documents.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was cured 
by the issuance of VCAA notice followed by readjudication of 
the claims in a January 2009 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).

A notice error is not prejudicial if the error did not affect 
the essential fairness of the adjudication and the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  

Accordingly, if the error does not affect the "essential 
fairness" of the adjudication by preventing a claimant's 
meaningful participation in the adjudication of the claim, 
then it is not prejudicial.  McDonough, supra; Overton v. 
Nicholson, 20 Vet. App. 427, 435-7 (2006).  Here the 
appellant had years after receiving necessary notice to 
submit evidence, present argument and request a hearing.  
She, thus, had a meaningful opportunity to participate in the 
adjudication of the claim.



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service treatment records, records from 
various federal agencies, and private medical records.  Among 
the documents obtained are the Veteran's hospital records 
from the month preceding his death.  VA requested records 
from October 2002 to November 2002 and also specifically 
requested records from October 25, 2002, to November 5, 2002.  

It is clear from the above, that VA has done its utmost to 
develop the evidence with respect to the appellant's claim.  
If the records received in response to VA's request are 
incomplete, the appellant had the responsibility to inform VA 
of the existence of additional evidence.  

In a cause of death claim, VA has a duty to obtain a medical 
opinion if such is needed to assist the appellant in 
substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).  VA has not obtained a medical opinion in 
response to the appellant's claim.  In this regard, there is 
no competent evidence that the Veteran was exposed to Agent 
Orange or harmful gasses during active service, nor is there 
competent evidence that the Veteran's death was related to 
such exposures or to any other disease or injury in active 
duty service.  

Therefore, a medical opinion would not be reasonably likely 
to assist the appellant in substantiating the claim.  For the 
reasons set forth above, the Board finds that VA has complied 
with the VCAA's notification and assistance requirements.  
The appeal is thus ready to be considered on the merits.

Service Connection for Cause of Death

Legal Criteria

Pursuant to 38 U.S.C. § 1310, dependency indemnity and 
compensation (DIC) is paid to the surviving spouse of a 
qualifying veteran who died from a service-connected 
disability.  See Darby v. Brown, 10 Vet. App. 243, 245 
(1997).  The criteria for determining whether the cause of 
death is service connected are those contained in Chapter 11, 
of 38 U.S.C.A.-i.e. the criteria for determining service 
connection for the cause of death are the same as those used 
to determine whether a disease or disability is service 
connected.  38 U.S.C.A. § 1310(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed. 38 C.F.R. § 
3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as bilateral 
tinnitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The certificate of death indicates that the Veteran died in 
November 2002 of cardio-respiratory failure, obstructive 
liver failure, lower gastro-intestine bleed, renal failure, 
and Hodgkin's lymphoma.  The approximate interval between 
onset of Hodgkin's lymphoma and death was listed as 3 weeks.  
No other cause, or contributory cause, of death was listed.  

The appellant contends that the Veteran's Hodgkin's lymphoma 
was caused by exposure to Agent Orange from his in-service 
work above a mass grave site where World War II victims had 
been buried after being gassed.  The appellant also contends 
that the Veteran thought he might have been exposed to Agent 
Orange while stationed at Fort Hamilton, New York.  

Service personnel and treatment records are negative for any 
evidence of exposure to Agent Orange during active duty 
service, including the Veteran's assignments in Germany or 
Fort Hamilton.  There is no other evidence of such exposure 
other than the appellant's recollections of what the Veteran 
told her.

There is also no medical evidence suggesting that the 
Veteran's cardio-respiratory failure, obstructive liver 
failure, lower gastro-intestine bleed, renal failure, or 
Hodgkin's lymphoma were etiologically related to service.  
Service treatment records are negative for evidence of these 
conditions, and the examination report for separation from 
service in September 1966 found the Veteran to be in good 
health.  

There is no evidence of a continuity of symptomatology 
beginning in service.  All of the evidence is to the effect 
that the fatal conditions had their onset long after service.  
The death certificate shows that the fatal conditions had 
their onset no more than one month prior to the Veteran's 
death.  Treatment records dated in November 2001, reflect 
that pertinent symptoms had begun only months earlier.

While the appellant has contended that the treating doctors 
found the Veteran's condition to be puzzling, but she has not 
submitted competent evidence linking the conditions that 
caused the Veteran's death to service.

As a lay person, the appellant lacks the expertise to render 
an opinion concerning medical causation.  Grtottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

There is no competent evidence suggesting that the Veteran's 
active duty service played a material causal or contributory 
role in his death.  In light of the absence of such evidence, 
the Board must conclude that the preponderance of the 
evidence is against the claim.  Accordingly, this appeal must 
be denied.


DIC Claim

Surviving spouses are entitled to DIC as if the Veteran's 
death were service connected where service connected 
disabilities were rated 100 percent disabling for 10 years 
immediately preceding death.  38 U.S.C.A. §§ 1318, 5312.

The criteria under which a Veteran's survivor may claim 
entitlement to DIC benefits are found at 38 C.F.R. § 3.22.  
Under this regulation, VA will pay DIC benefits if the 
Veteran's death was not the result of willful misconduct and, 
at the time of death, the Veteran was receiving or entitled 
to receive compensation for a service- connected disability 
that was rated by VA as 100 percent disabling for at least 10 
years immediately preceding death.  Benefits may also be paid 
if the Veteran had been rated as 100 percent disabled since 
release from active duty and for at least five years 
immediately preceding death, or if he was rated as 100 
percent disabled for a continuous period of not less than one 
year immediately preceding death if the Veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a).

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits as 
the Veteran was not in receipt of a total rating for at least 
10 years immediately preceding his death.  In fact, the 
Veteran did not have a service-connected disability at the 
time of his death.  The Veteran was receiving non-service 
connected pension which does not qualify the appellant for 
DIC benefits.  There is no evidence or contention that the 
Veteran was a prisoner of war.

Additionally, there is no evidence that the Veteran was 
entitled to receive compensation for service-connected 
disabilities rated totally disabling but was not in receipt 
due to one of the reasons listed in 38 C.F.R. § 3.22(b).

It has also not been claimed that the Veteran's lack of a 
total disability compensation for 10 years before his death 
was due solely to clear and unmistakable error (CUE) in a VA 
decision concerning an issue of service connection, 
disability evaluation, or effective date. 

Finally, although the appellant has contended that the 
Veteran incurred Hodgkin's lymphoma due to Agent Orange 
exposure during active duty service in Germany and at Fort 
Hamilton, there is no evidence of this exposure and 
hypothetical entitlement cannot serve as a basis for 
establishing entitlement to DIC.  Rodriguez v. Peake, 511 
F.3d 1147 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 
(Fed. Cir. 2009) (DIC claims filed on or after January 21, 
2000, are not subject to hypothetical entitlement analysis).

 Therefore, the claim for entitlement to DIC under 38 
U.S.C.A. § 1318 is denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


